In an action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Minardo, J.), dated October 23, 2003, as denied his cross motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, and the complaint is dismissed.
The defendant established his prima facie entitlement to judgment as a matter of law by demonstrating that the accident was caused as a result of an onset of a sudden, unforeseeable medical emergency (see State of New York v Susco, 245 AD2d 854 [1997]; Abish v Cetta, 155 AD2d 495 [1989]; Thomas v Hulslander, 233 AD2d 567 [1996]). In opposition, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact. Crane, J.E, Rivera, Skelos and Lifson, JJ., concur.